Title: To Benjamin Franklin from John Shaffer, 29 September 1781
From: Shaffer, John
To: Franklin, Benjamin


Sir
Grand Chatlet 29 Sep 81
Mr Fox Called on me he Sais in behalf of your Exelency to Inform me that you thought it much the best to sittle with Dotun, this is what I proposed to him As soon As he Arested me, On the same terms you Menchen—But He Knowing the profit he has gained on the Purchas will Not— my Attorney Informs me that He is Very Sure that Dotun will sittle with me for aney terms As soon As I am at liberty and have it in my power to prosecute him for falts Impresinment—& desires me Not to make Aney propesitions to Dotun untill then— Dotun Now Knows that I Have Applyd to Parlement & Now making a propusition to him he would take it for Granted I could do Nothing him—So that would be in posible to do any thing with him untill I am Cleared by Parlement— Mr Fox asked me the Value of my land— I asure your Exelency that I Gave 12 or 13 thousand pounds Pensilvainia Currency wich I Paid in loan offis certuficts wich drew Intrest upon France and where Not more then 17—for one or 2 At furtherest— I Have allso 2. 3 Storey brick Houses that bring me £135 per Annum that are Situated At the Corner of raze & 4 Street In Philaa— wich belong to me & have the Deeds Recorded in the Offis & left in the hands of my father wich I will allso Give To the Gentel[man] Who becomes my securety.
As there is No other way to sittle this unhappy affair I Pray your Exelency will indeavour to Get me A securety. You may depend I will Not Prosess with the Villin but will reconcile my self to my fate & will sittle with him on the best terms I can. If I am Not soon relived I shall Not Even have the Nesesarys of life As I have Observed in my last. The letnt Cremenel Has got all my money & Efects— it is Very true your Exelency does Not Know Me but belive me I am Not An adventurer.
I Have the Honour to be Your Exelencys most obedent & Very Humble Servant
J Shaffer
His Exelency Docter Franklin
 
Addressed: H Exelency / Docter Franklin / Minnester Plenapoteniary A the / Cort of France / At Passy
